DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0251362 (Lee) in view of US 3590831 (Buchheit).

    PNG
    media_image1.png
    495
    613
    media_image1.png
    Greyscale

Lee Figure 8, Annotated
Regarding claim 1, Lee teaches a wig apparatus comprising: a mesh cap (abstract) with a front region (Annotated Figure 8, Section A), a rear region (Annotated Figure 8, Section C) and a circumferential edge region (Annotated Figure 8, Section B); wherein the front region corresponds to the front of a user's head (Annotated Figure 8, Section A), the rear region corresponds to the rear of the user's head (Annotated Figure 8, Section C), and the circumferential edge region corresponds to a location adjacent to the user's hairline, when the wig is worn by the user (Annotated Figure 8, Section B); a first portion of artificial hair comprising multiple separate strands of artificial hair attached to an outer surface of the front region and an outer surface of the rear region (Fig 4; the examiner interprets the first portion as being all hair not connected to the parting region #180 and #190 shown in Figure 6) and a parting area disposed in the front region and configured to provide a natural appearing hair part 
Buchheit teaches a wig (Abstract) wherein the circumferential edge region comprises a second portion of hair attached to an inner surface thereof (Column 2, lines 16-23; Figure 4, #28; Figure 2, #28, #30), and wherein the second portion of artificial hair is attached to the circumferential edge region such that the second portion of artificial hair is biased towards the rear region (Figure 4, #26, #28; The hair extends downward and outward from the rear band, and then upward, therefore extending towards the rear region shown in Figure 1, #14; Column 2, lines 24-26). Buchheit further teaches that these tufts of biased outward hair on the inner sides of the bands are advantageous because they help make the wig highly attractive and natural looking (Column 2, 24-29).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the wig taught by Lee to include the biasing inner second portion of artificial hair as taught by Buchheit on the circumferential region taught by Lee, and in doing so any point at which the second portion of artificial hair is attached would not overlap the front region and the back region, because the circumferential edge region itself does not overlap the front or rear region (see Annotated Lee Figure 8). This would have been an obvious modification to make as it would make the inner hair tufts visible in order to further enhance the natural and full appearance of the artificial hair.
	Regarding claim 2, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the first portion of artificial hair is not 
	Regarding claim 5, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the inner surface of the circumferential edge region is disposed facing opposite to the outer surface of the front region and the outer surface of the rear region (the outer surface as shown in Lee Figure 3 faces away from the scalp of the user, while the inner surface, as shown in Figure 5 where the wig is turned inside out, normally faces the scalp of the user).
	Regarding claim 6, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the circumferential edge region is adjacent to at least a portion of each of the front region and the rear region (Lee Annotated Figure 8, B is adjacent to A and C).
	Regarding claim 7, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the circumferential edge region comprises an elastic band attached to the inner surface thereof (Figures 5 and 8, #170).
	Regarding claim 8, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 7 and Lee further teaches wherein the elastic band is attached to the circumferential edge region in locations adjacent to the rear region (Figure 5, #170).
	Regarding claim 9, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 7 and Lee further teaches wherein the elastic band is attached to the circumferential edge region on approximately two thirds of a length thereof (see annotated figure 8; front ear panels #126 comprise about 1/3 of region B while #170 comprises about 2/3), and is configured to extend from about the user's left temple, around the back of the user's neck, to the user's right temple, when the wig apparatus is worn by the user (Annotated Figure 8, #170; it is known in the 

    PNG
    media_image2.png
    475
    492
    media_image2.png
    Greyscale

Buchheit Figure 3, Annotated 
	Regarding claim 10, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 7 but Lee does not teach wherein the second portion of artificial hair is not attached to the circumferential edge region at locations overlapping with the elastic band.
	Buchheit teaches a wig (Abstract) wherein the second portion of artificial hair is not attached to the circumferential edge region at locations overlapping with the elastic band (Column 2, lines 55-57; See annotated figure 3, #30; the examiner considers the second portion of artificial hair as being only the hair disposed on the inner side of the circumferential edge region at the region #30, but not the hair disposed in the region #40). Buchheit further teaches that these tufts of biased outward hair on the inner sides of the bands are advantageous because they help make the wig highly attractive and natural looking (Column 2, 24-29).

	Regarding claim 11, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 1 but Lee does not teach wherein the second portion of artificial hair comprises multiple separate hair bundle members.
	Buchheit teaches a wig (Abstract) wherein the second portion of artificial hair comprises multiple separate hair tufts members (Column 2, lines 16-18; Figure 4, #28; the examiner considers tufts and bundles to be analogous). Buchheit further teaches that these tufts are advantageous because they help make the wig highly attractive and natural looking (Column 2, 24-29).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the wig taught by Lee to include the biasing inner second portion of artificial hair as taught by Buchheit. This would have been an obvious modification to make as it would make the inner hair tufts visible in order to further enhance the natural and full appearance of the artificial hair.
	Regarding claim 14, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 11 and Lee further teaches the wig apparatus is capable of being shifted from side to side to modify the position of the parting area when worn by the user( Lee Paragraph 006) but does not teach wherein when the wig apparatus is shifted, the hair bundle members are configured to conceal the user's natural hair on one side and be tucked behind the user's ear on the opposite side.
	Buchheit teaches a wig (Abstract) with hair bundle members that are fully capable of concealing the user's natural hair on one side and be tucked behind the user's ear on the opposite side (the second 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the invention of Lee to include tufts capable of being tucked behind a user's ear and concealing the user's natural hair as taught by Buchheit as these tufts enhance a natural appearance of a wig and furthermore it would have been well known in the art that natural looking hair would be capable of being tucked behind a user's ear, so it would have been obvious to include this feature in the teachings of Lee.
	Regarding claim 15, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 11 but Lee does not teach wherein the hair bundles are attached to the circumferential regions on each of a right and left side of the wig at locations approximately corresponding to the user's temple to the back of the ear.
	Buchheit teaches a wig (Abstract) wherein the hair bundles are attached to the circumferential regions on each of a right and left side of the wig at locations approximately corresponding to the user's temple and to the back of the ear (Column 2, lines 55-57; See annotated figure 3. The second portion of artificial hair is disposed on the inner side of the circumferential edge region #16 at the region annotated #30 and the corresponding symmetrical region on the opposite side of #16 not shown in the figure. As shown in Figure 1, this would correspond to a region stretching from the back of the user's ear to their temple). Buchheit further teaches that the tufts of hair on the inner sides of the bands and biased down and outward are advantageous because they help make the wig highly attractive and natural looking (Column 2, 24-29).

	Regarding claim 16, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 1 and Lee further teaches wherein the parting area is disposed in the center of the front region and extends longitudinally through the front region (Figure 8, #180 and #190).
	Regarding claim 17, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 16 and Lee further teaches wherein at least a portion of the parting area is curved (Figure 8, #180; the top portion of #180 is curved).
	Regarding claim 18, Lee in view of Buchheit teaches all of the elements of the claimed invention as stated above for claim 1 but the embodiment of Lee previously relied upon in this action (shown in Figures 6, 7, and 8) does not teach front hair combs attached to at least one of an inner surface of the front region and an inner surface the rear region at positions adjacent to the second portion of artificial hair.
	However, other embodiments taught by Lee further disclose that the wig can include one or more wig clips disposed along the inner layer (shown as combs #140 in Lee Figure 2 and described as such in paragraph 0032) in order to engage the wearer's hair to hold the hairpiece in place (Lee Figure 2, #140; Paragraph 0032) and Lee teaches that it would be reasonable to combine features taught by different embodiments of the disclosure of Lee (Lee Paragraph 0043).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the invention of Lee in view of Buchheit to include the wig clips as taught by a separate embodiment of Lee. This would have been an obvious modification to make as it would provide the added benefit of having the wig be more secure in its attachment to a user’s head.

Response to Arguments
Applicant’s arguments, filed 01/29/2021, with respect to the 35 USC 112(d) rejections set forth in the previous office action, have been fully considered and are persuasive.  The 35 USC 112(d) rejections of claims 5-11 and 14-18 have been withdrawn in light of the amended claims and the applicant’s arguments. 

    PNG
    media_image3.png
    621
    613
    media_image3.png
    Greyscale

Lee Figure 8, Annotated (II)
Applicant's arguments filed 01/29/2021 concerning the prior art rejections of claims 1-18 have been fully considered but they are not persuasive. The applicant argues that the hair of Buchheit is attached to a front band and back band. While this is true, the rejection does not just rely on Buchheit, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772